718 N.W.2d 341 (2006)
476 Mich. 858
Patricia MILLER, Personal Representative of the Estate of William Miller, deceased, and Patricia Miller, Individually, Plaintiff-Appellee,
v.
BOTSFORD HOSPITAL, Harris Mainster, D.O., P.C., and Harris Mainster, D.O., Defendants-Appellants.
Docket No. 130829, COA No. 265980.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the March 27, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.